430 F.2d 1351
John Brent TARLTON, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 29595 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
August 3, 1970.

John B. Tarlton, Jr., pro se.
John W. Stokes, Jr., U. S. Atty., Allen I. Hirsch, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal by Tarlton, a federal prison inmate, from the District Court's denial of two motions for extraordinary relief. We affirm.1


2
By his first motion Tarlton sought to obtain access to his prison file to learn the source of a derogatory statement which was allegedly made concerning him. As the District Court held, prison records of inmates are confidential and are not subject to inspection by the public nor the inmate concerned. Cook v. Willingham, 10 Cir. 1968, 400 F.2d 885.


3
Tarlton's second motion was for a medical examination by a physician from outside the prison. This motion, however, was based on Rule 35, F.R. Civ.P. which authorizes a party to an action to require another party to submit to a physical or mental examination, and as such, is clearly inapposite because no related civil action was pending.


4
Finding no error in the denial of the motions we Affirm.



Notes:


1
 Pursuant to our Rule 18 this case is decided without oral argument